OPINION
MORRISON, Judge.
These are appeals from an order in a habeas corpus proceeding refusing bail after indictment charging both appellants with murder and robbery.
Though heard together, each appellant was represented by different attorneys. No brief has been filed in behalf of appellant Jobe. We have concluded that the facts aré sufficient to support the trial court’s denial of bail as to him.
As to appellant Hart, a 34 year old housewife, another question is presented. The test in habeas copus proceedings refusing bail has been set out in our recent opinion in Ex parte Paul, 420 S.W.2d 956, delivered November 29, 1967, which is adopted in this case by reference.
As we said in Ex parte Paul, supra: “It must be remembered that to affirm an order denying bail this Court must find that the facts show a case of ‘proof evident’ including the fact that upon a trial of this case a dispassionate jury would not only convict but would assess the death penalty.”'
After careful consideration of the evidence in the light of the briefs and oral argument presented, we cannot so conclude. The judgment of the trial court denying bail to appellant Hart is reversed and bail is granted in the sum of $25,000.00.
It is so ordered.